          Case 5:20-cv-00525-JKP Document 8 Filed 09/17/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


G&G CLOSED CIRCUIT EVENTS, LLC,                  §
AS BROADCAST LICENSEE OF THE                     §
MAY 6, 2017 ALVAREZ V. CHAVEZ,                   §                SA-20-CV-00525-JKP
JR. FIGHT PROGRAM;                               §
                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
NANCY C. GUERRERO,                               §
                                                 §
                  Defendant.                     §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Jason K. Pulliam:

       This Report and Recommendation concerns the above-styled cause of action, which was

referred to the undersigned for all non-dispositive pretrial proceedings on May 3, 2020 [#4].

The undersigned has authority to enter this recommendation pursuant to 28 U.S.C. §

636(b)(1)(B). For the reasons set forth below, it is recommended that this case be dismissed for

want of prosecution.

                                         I. Background

       Plaintiff G&G Closed Circuit Events, LLC filed this action against Defendant Nancy C.

Guerrero, individually, and d/b/a Crazy About Mangonadas. The record reflects that Plaintiff

served Defendant on May 22, 2020, making Defendant’s answer due by June 12, 2020. See Fed.

R. Civ. P. 12(a)(1)(A) (defendant must serve responsive pleading within 21 days after being

served with summons and complaint). Defendant failed to answer or otherwise respond to

Plaintiff’s Complaint, but Plaintiff has not moved for a Clerk’s Entry of Default or taken any

other action in this case with respect to the default of Defendant. As a result of this inaction on

                                                1
           Case 5:20-cv-00525-JKP Document 8 Filed 09/17/20 Page 2 of 3




the part of Plaintiff, the Court issued a Show Cause Order on August 13, 2020, ordering Plaintiff

to show cause for its failure to prosecute this case and warning of the possible dismissal of this

action under Rule 41(b). Plaintiff’s response to the Show Cause Order was due on or before

August 24, 2020. To date, Plaintiff has failed to respond to the Order or to take any other action

in this case.

        A district court may dismiss an action for failure to prosecute or to comply with any order

of the court. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.1988) (per curiam); Fed. R.

Civ. P. 41(b). In light of Plaintiff’s failure to respond to the Court’s Show Cause Order and

failure to prosecute this case, the Court will recommend that Plaintiff’s Complaint be dismissed

for want of prosecution pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

                              II. Conclusion and Recommendation

        Having considered the record in this case, the undersigned recommends that Plaintiff’s

Complaint be DISMISSED for want of prosecution.

                III. Instructions for Service and Notice of Right to Object/Appeal

        The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider



                                                  2
          Case 5:20-cv-00525-JKP Document 8 Filed 09/17/20 Page 3 of 3




frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 17th day of September, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               3
